MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sirvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería, Ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N* 08212064, autorizado por el artículo
13* del Reglamento de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N?
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y, de la otra parte, la empresa JINZHAO MINING
PERU S.A. identificada con R.U.C. N” 20520694839, con domicilio en Av. Santa María N?
140, Miraflores, Lima, representada por su Apoderado señor Yude Duan, identificado con
Carné de Extranjería N* 000599371, según poder inscrito en el asiento C00005 de la
Partida N” 12260526 del Registro de Personas Jurídicas de la Oficina Registral Lima,
Zona Registral N” IX — Sede Lima de la Superintendencia Nacional de los Registros
Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”; en los
términos y condiciones siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N* 004-2009-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 10
de enero de 2009, que designa al Ingeniero Víctor Manuel Vargas Vargas como Director
General de Minería y la Resolución Ministerial N* 277-2011-MEM/DM, publicada en el
diario antes mencionado con fecha 25 de junio de 2011, que aprueba la lista de bienes y
servicios materia del presente contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 27 de julio de 2011.

ESJADO PERUANO

Av. Las Artes Sur 260
Ww.miner ] San Borja, Lima 41, Perú
T (511) 618 8700

webmaster minem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, ingeniero Víctor Manuel Vargas Vargas,
identificado con Documento Nacional de Identidad N” 08212064, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii) JINZHAO MINING PERÚ S.A. identificada con R.U.C. N* 20520694839, con
domicilio en Av. Santa María 140, Miraflores, Lima, representada por su Apoderado señor
Yude Duan, identificado con Carné de Extranjería N* 000599371, según poder inscrito en
el asiento CO0005 de la Partida N* 12260526 del Registro de Personas Jurídicas de la
Oficina Registral Lima, Zona Registral N” IX — Sede Lima de la Superintendencia Nacional
de los Registros Públicos —- SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señaladas en el Anexo 1!I.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3, Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 11 de febrero de 2011 la suscripción del Contrato
de Inversión al que se refiere el artículo 1? de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Av. Las Artes Sur 260
Sén Borja, Lima 41, Perú
| (511) 618 8700

webmasterf minem.gob.pe
MINISTERIO DE ENERGÍA Y MINAS

Por medio del presente contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en la concesión señalada en
la cláusula 1.1. por un monto de US$ 1' 968,000.00 (Un Millón Novecientos Sesenta y
Ocho Mil y 00/100 Dólares Americanos), en un plazo de seis (06) meses contados a partir
del mes de julio 2011 hasta diciembre de 2011.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N?” 277-2011-MEM/DM,
publicada en el Diario Oficial El Peruano el 25 de junio de 2011, la misma que como Anexo
Il forma parte del presente contrato

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
A programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.
y 6.2. La extinción de la concesión minera a la que se refiere el numeral 1.1 de la
í cláusula primera del presente documento.

| Av. Las Artes Sur 260
San Borja, Lima 41, Perú

(511) 618 8700
| webmaster 2 minem.gob,pe

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo
en la ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los veintisiete días del mes de julio de dos mil once.

e
A, E IG)
ESTADO EU INVERSIONISTA

| Av. Las Artes Sur 250
1 San Borja, Lima 41, Perú
1. (511) 6188700
Email webmas:

£minem.gob,pe
Anexo |

JINZHAO MINING PERU S.A.

CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN
DE JULIO A DICIEMBRE DE 2011

(En Dólares Americanos)

2011
ACTIVIDADES TOTAL
sul Ago. Sep om Nov | De
'SERVICIOS DE OPERACIONES DE EXPLORACIÓN MINERA
1. [SERVICIOS DE PERFORACIÓN DIAMANTINA Y DE CIRCULACIÓN REVERSA (ROTO PERCUSIVA) 300,000 | 300,000 600,000
2. [ENSAYES DE LABORATORIO (ANÁLISIS DE MINERALES, SUELOS, AGUA, ETC.) 200,000 | 200,000 | 200,000 | 150,000 750,000
MS SERVICIOS VINCULADOS A LA ACTIVIDAD DE EXPLORACIÓN MINERA
SERVICIO DE ASESORÍA, CONSULTORÍA, ESTUDIOS TÉCNICOS ESPECIALES Y AUDITORIAS DESTINADOS Af
A ETMIDADES DBEPLORACÍA MINERA 120,000 | 100,000 | 100,000 | 100,000 | 100,000 | 50,000 | 570,000
4 [TRANSPORTE DE PERSONAL, MAQUINARIA, EQUIPO, MATERIALES Y SUMINISTROS NECESARIOS PARA LAS
[ACTIVIDADES DE EXPLORACIÓN Y LA CONSTRUCCIÓN DE CAMPAMENTOS
5 [SERVICIOS DE SEGURIDAD INDUSTRIAL Y CONTRAINCENDIOS 60D | 6000| so | 50o00| 6000| 6000 36,000
6. [SERVICIOS DE SEGURIDAD Y VIGILANCIA DE INSTALACIONES Y PERSONAL OPERATIVO 2000 | 2000] 2000 |  2,000| 200| 2000 12,000
TOTAL 628,000 | 608,000 | 308,000 | 258,000 | 108,000 | 58,000 | 1,968,000

Anexo ll

ElPeriano
Lima, sábado 25 de junio de 2011

Municipal a favor de la empresa Minera Macusani S.A.C.
durante la fase de exploración, de acuerdo con el Anexo
que forma parte integrante de la presente resolución
ministerial.

Regístrese, comuniquese y publíquese,
PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E ¡PM

MINERA MACUSANI S.A.C.
1, BIENES
IN [SUBPARTIDA| DESCRIPCION
NACIONAL.

1 2508.10.00.00 BENTONITA. |

2 3824,90.50.00 PREFARACIONES PARA FLUIDOS DE PERFORACIÓN DE POZOS
LODOS”,

3925,90 60.00 PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA.

65401.10.00.00 CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN.

16505.10.00.00 CASCOS DE SEGURIDAD,

7223 80.00.00 BARRAS HUECAS PARA PERFORACIÓN
SINALEAR.

7 7304 2200.00 TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

8 7304 23.00.00 LOS DEMÁS TUBOS DE PERFORACIÓN.

[9 8207 13.100 TRÉPANOS Y CORONAS CON PARTE OPERANTE CE CERMET

[10 8207132000 BROCAS CON PARTE OPERANTE DE CERMET,

11 8207.13 30.00 BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET.
12 8207 1290.00 LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET

13 3207 19.10.00 TRÉPANOS Y CORONAS EXCEPTO DE CERMET

[14 5207.1921.00 BROCAS DIAMANTADAS EXCEPTO DE CERMET.

15 8207.19.2900 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS,
16 8207.19.20.00 BARRENAS INTEGRALES

117 £207.1980.00 LOS DEMÁS ÚTILES INTERCAMBUABLES DE PERFORACIÓN v|
SONDEO.

18 £207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES.

19 843041.00.00 LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN
AUTOPROPULSADAS.

20 8430:49,00.00 LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN EXCEPTO!
AUTOPROPULSADAS.

(21 8431.43,10.00 BALANCINES.

[22 8431.43,90.00 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO O PERFORACIÓN!
DELAS SUBPARTIDAS 643041 L £430.49

(23 8517.51.00.00 ESTACIONES BASE.

24 8517.6280.00 LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN Y
TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U OTROS!
DATOS.

125 852340.22.00 SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN O!
IMAGEN Y SONIDO.

26 8523:40,29.00 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS

[27 870421.10.10 CAMIONETAS PICKUP DE ENCENDIDO POR COMPRESIÓN,
ENSAMBLADAS CON PESO TOTAL DON CARGA MÁXIMA INFERIOR|
O IGUALA 4537 TDIESEL.

128 8705.20.00.00 CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN.

129 9008,30.00.00 CAMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O AÉREA
EXAMENMÉDICO DE ÓRGANOS INTERNOS O PARA LABORATORIOS |
DE MEDICINA LEGAL O IDENTIFICACION JUDICIAL.

[30 90*1.10.00.00 MICROSCOPIOS ESTEREOSCOFICOS.

131 901120.0000 LOS DEMÁS MICROSCOPIOS PARA FOTOMICROGRAFÍA,|
CINEFOTOMICROGRAFÍA O MOCROPROYECCIÓN.

32 $012.10.00.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS, DIFRACTÓGRAFOS.

133 901420.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AEREA Ol
ESPACIAL (EXCEPTO LAS BRÚJULAS)

34 3014 80.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN.

¡CEROS ALEADOS O|

185 9015 10.06.00 TELEMÉTROS.

Y NORMAS LEGALES ] _445333

1 |SUBPARTIDA] DESCRIPCION ]

NACIONAL
138 9015.20.10.00 TEODOLITOS.

137 $015.20.20.00 TAQUIÍMETROS.

[38 9015.30.00.00 NIVELES.

139 9015.40.10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA, ELÉCTRICOS|
OELECTRÓNICOS

140 9015.40.90.00 LOS DEMAS INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA|
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS.

[41 9015.80.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS Ol
ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA.

[42 9015.80.30.00 LOS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO ELÉCTRICOS |
OELECTRÓNICOS.

143 8015.9000.00 PARTES Y ACCESORIOS.

[44 9020.00.00.00 LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS ANTIGAS,
EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN MECANISMO NI
ELEMENTO FILTRANTE AMOVIBLE.

[45 9027.30.00.00 ESPECTRÓMETROS, ESPECTROFOTÓMETROS Y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS (UV
VISIBLES. IR)

146 9030.33.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA O
I (CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA O POTENCIA,

| SIN DISPOSITIVO REGISTRADOR.

Il, SERVICIOS

[aj Sarvicios de Operaciones de Exploración Minera
- Togográficos y geodésicos l

- Genlógicos y geotécnicos (ncluje: pot mineragr
restlución fotegramétia, otogralías aéreas, mecánica de rocas)

- Servicios geofíscos y geoquimicos (ncluye ensayas).
+ Servicios de pertoración diamantina y de circulación reversa (rot percusiva)
Servicios acrotapegráficos

- Servicios de interpretación multaspectral de imágenes ya sean satelitales o equipos|
aeroltansportados.

Ensayes de laboratorio (analisis de minerales, suelos, agua, etc)
b Otros Servicios Vinculados a las Actividades de Exploración Minera.
+ Servicio de alojamiento y alimentación del personal operativo del Tiluar del Proyecto.

+ Servicio de asesoria, consultoria, estudios fécnicos especiales y audorias destinados|
alas actividades de exploración minera,

- Servicios de diseño, construcción, montaje industria, eléctrico y mecánico, armado y|
desarmado de maquinarias y equipo necesario para las aciwidades de la exploración
mera

- Servicios de inspección, mantenimiento y reparación de maquinaria y equipo ullizado
nas actividades de exploración minera.

< Alquiler o arrendamiento financiero de maquinaria, vehiculos y equpos necesanos|
para las acividades de exploración

+ Transporte de personal, maqunaria, equipo, materias y suministros necesarios para!
las achvidades de exploración y la construcción de campamentos.

- Servicios médicos y hospitalarios.
+ Servicios relacionados con a protección ambiental.

- Servicios de sistemas 6 nformálica.
+ Servicios de comunicaciones, ncluye comunicación radial, tsllonia sarita

+ Servicios de seguridad industrial y contrancendis,

+ Servicios de seguridad y viglarcia de instalaciones y persona operativo, |

| Servicios desegurs,

- Servicios de rescale, au.

657150-2

RESOLUCIÓN MINISTERIAL
N' 277-2011-MEM/DM

Lima, 21 de junio de 2011
CONSIDERANDO:
Que, mediante Decreto Supremo N* 082-2002-EF se

aprobó el Reglamento de ía Ley N* 27623, modificada por
la Ley N* 27662, que dispone la devolución del Impuesto

445334

2 NORMAS LEGALES

El Peruano
Lima, sábado 26 de junio de 2011

General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de
exploración;

Que, el inciso c) del artículo 6?
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante resolución ministerial del Ministerio de
Energía y Minas, previa opinión favorable del Ministerio de
Economía y Finanzas;

Que, por Decreto Supremo N* 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

Que, la empresa JINZHAO
solicitó al Ministerio de Energía y Minas la suscripción
de un Contrato de Inversión en Exploración, adjuntando
la lista de bienes y servicios cuya adquisición le otorgará
el derecho a la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal, durante la
fase de exploración; .

Que, el Ministerio de Economía y Finanzas, mediante
Oficio N* 166-2011-EF/15.01 de fecha 16 de mayo de 2011,
emitió opinión favorable a la lista de bienes y servicios
presentada por la empresa JINZHAO. MINING PERÚ S.A,
Considerando que la lista presentada por la citada empresa
coincide con los bienes y servicios aprobados por el Decreto
Supremo N*150-2002-EF, adecuada al Arancel de Aduanas
vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso Cc) del
artículo 6” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el literal h) del
artículo 9" del Reglamento de Organización y Funciones
del Ministerio de Energía y Minas, aprobado por Decreto

del citado reglamento

MINING PERÚ S.A.

Supremo N?2 031-2007-EM;
SE RESUELVE:

Regístrese, comuniquese y publíquese.
PEDRO SÁNCHEZ GAMARRA
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO.
ALA DEVOLUCIÓN DEL IGV E IPM

JINZHAO MINING PERU S.A.
L BIENES
, | SUBPARTIDA ]
ellirrissiles DESCRIPCION

1 2508.10.00.00 BENTONITA.
2. 3624.90.60.00 PREPARACIONES PARA FLUIDOS DE PERFORACIÓN
DE POZOS LODOS”)

| 3. 3926:90.50.00 PROTECTORES ANTIRRUIDOS DE MATERIA.
PLÁSTICA.

4. 8401,10.00.00 CALZADO CON PUNTERA METÁLICA DE
PROTECCIÓN.
5506.10.00.00 CASCOS DE SEGURIDAD.

7228.80,00.00 BARRAS HUECAS PARA PERFORACIÓN DE ACEROS
ALEADOS O SIN ALEAR,

7304.22.00.00 TUBOS DE PERFORACIÓN DEACERO INOXIDABLE.
8 7304.23.00.00 LOS DEMÁS TUBOS DE PERFORACIÓN.

3. 8207.13.10.00 TRÉPANOS Y CORONAS CON PARTE OPERANTE
DE CERMET,

10 8207.13.20.00 BROCAS CON PARTE OPERANTE DE CERMET,

1 8207.13.30.00 BARRENAS INTEGRALES CON PARTE OPERANTE
DE CERMET.

yo | SUBPARTIDA

NACIONAL DESCRIPCION

12

13
14
15

3

26
2

3:

ya

35

El

46

8207.1390.00 LOS DEMÁS ÚTILES CON PARTE OPERANTE DE
CERMET,

8207.19,10.00 TRÉPANOS Y CORONAS EXCEPTO DE CERMET.

8207.19.21.00 BROCAS DIAMANTADAS EXCEPTO DE CERMET

8207.19.29.00 LAS DEMÁS BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS.

8207.19.30.00 BARRENAS INTEGRALES,

8207.19.80.00 LOS DEMÁS ÚTILES INTERCAMBIABLES DE
PERFORACIÓN Y SONDEO.

8207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES.

8430.41.00.00 LAS DEMÁS MÁQUINAS DE SONDEO O
PERFORACIÓN AUTOPROPULSADAS.

8430.49.00.00. LAS DEMÁS MÁQUINAS DE SONDEO Y
PERFORACIÓN EXCEPTO AUTOPROPULSADAS.

8431.43,10.00 BALANCINES.

$431.43.90.00 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO
O PERFORACIÓN DE LAS SUBPARTIDAS 8430.41
U 8430.49

8517.61.00.00 ESTACIONES BASE.

8517.52.90.00 LOS DEMÁS APARATOS PARA LA RECEPCIÓN, pre
CONVERSIÓN Y TRANSMISIÓN O REGENERACIÓN Pre
DE VOZ, IMAGEN U OTROS DATOS.

852340.22.00 SOPORTES ÓPTICOS GRABADOS PARA
REPRODUCIR IMAGEN O IMAGEN Y SONIDO,

8523.40.29.00. LOS DEMÁS SOPORTES ÓPTICOS GRABADOS,

870421.10.10. CAMIONETAS PICK-UP DE ENCENDIDO POR
COMPRESIÓN, ENSAMBLADAS CON PESO TOTAL
CON CARGA MÁXIMA INFERIOR O IGUAL A4,537
TDIESEL

870520.00.00 CAMIONES AUTOMÓVILES PARA SONDEO O
PERFORACIÓN.

$006.30.00.00 CAMARAS ESPECIALES PARA FOTOGRAFÍA
SUBMARINA O AÉREA, EXAMEN MÉDICO DE |
ÓRGANOS INTERNOS O PARA LABORATORIOS DE
MEDICINA LEGAL O IDENTIFICACION JUDICIAL.

9011.10.00.00 MICROSCOPIOS ESTEREOSCOPICOS

9011.20.00.00 LOS DEMÁS MICROSCOPIOS PARA
FOTOMICROGRAFÍA, CINEFOTOMICROGRAFÍA O
MOCROPROYECCIÓN.

2012:10.00.00 MICROSCOPIOS, EXCEPTO LOS ÓPTICOS,
DIFRACTÓGRAFOS,

5014200000 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN
AÉREA O ESPACIAL (EXCEPTO LAS BRÚJULAS),

9014.80.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
NAVEGACIÓN.

9015.10.00.00 TELEMÉTROS.

9015.20.10.00 TEODOLITOS.

2015.20.20.00 TAQUÍMETROS.

9015:30.00.00 NIVELES,

3015.40:10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,
ELÉCTRICOS O ELECTRÓNICOS

2015.40.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS O
ELECTRÓNICOS.

3015.0.10.00 LOS DEMÁS INSTRUMENTOS Y APARATOS
ELÉCTRICOS O ELECTRÓNICOS EXCEPTO DE
FOTOGRAMETRÍA.

3015.80.90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS
EXCEPTO ELÉCTRICOS O ELECTRÓNICOS,

9015.90.00.00 PARTES Y ACCESORIOS,

3020.00.00.00, LOS DEMÁS APARATOS RESPIRATORIOS Y
MASCARAS ANTIGÁS, EXCEPTO LAS MÁSCARAS
DE PROTECCIÓN SIN MECANISMO NI ELEMENTO
FILTRANTE AMOVIBLE.

9027.30.00.00 ESPECTRÓMETROS, ESPECTROFOTÓMETROS y
ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES
ÓPTICAS (UV, VISIBLES, IR)

3030.33.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS PARA
MEDIDA O CONTROL DE TENSIÓN, INTENSIDAD,
RESISTENCIA O POTENCIA, SIN DISPOSITIVO
REGISTRADOR.

Ls

Perro
Lima, sábado 26 de junio de 2011

Y NORMAS

LEGALES 445335

ll. SERVICIOS

a) Servicios de Operaciones de Exploración Minera

- Topográficos y geodésicos.

Gaolégicos y geotécnicos (incluye petrográficos,

mineragráficos, hidrológicos, restitución fotogramétrica,

fotografias aéreas, mecánica de rocas).

Servicios geofísicos y geoquímicos (incluye ensayes).

- Servicios de perforación diamantina y de circulación
reversa (roto percusiva).

- Servicios aerolopográficos.

Servicios de interpretación multiespectral de imágenes

ya sean sateltales o equipos aerotransportados.

Ensayes de laboratorio (análisis de minerales, suelos,

agua, etc)

b) Otros Servicios Vinculados a las Actividades de

Exploración Minera

Servicio de alojamiento y alimentación del personal
operativo del Titular del Proyecto

- Servicio de asesoría, consultoria, estudios técnicos
especiales y auditorias destinados a las actividades de
exploración minera.

- Servicios de diseño, construcción, montaje industrial,
eléctrico y mecánico, armado y desarmado de
maquinarias y equipo necesario para las actividades de
la exploración minera.

- Servicos de inspección, mantenimiento y reparación
de maquinaria y equipo utlizado en las actividades de
exploración minera,

- Alquiler o arrendamiento financiero de maquinaria
vehiculos y equipos necesarios para las actividades de

exploración

Transporte de personal, maquinaria, equipo, materiales

y suministros necesarios para las actividades de

exploración yla construcción de campamentos.

- Servicios médicos y hospitalarios

- Servicios relacionados con la protección ambiental

- Semicios de sistemas e informática.

- Servicios de comunicaciones, incluye comunicación
radial, telefonía satelital

- Servicios de seguridad industrial y contraincendios

- Servicios de seguridad y vigilancia de instalaciones y
personal operativo.

- Servicios de seguros.

- Servicios de rescate, auxilo,

657150-3

Ratifican Convenio de Cooperación |
Técnica No Reembolsable N* ATN/II-
12588-PE “Apoyoala Cancillería en Perú
en temas de estrategia de comunicación
on-line de la Institución”

DECRETO SUPREMO
N? 080-2011-RE

EL PRESIDENTE DE LA REPÚBLICA

CONSIDERANDO:

Que, el Convenio de Cooperación Técnica No
Reembolsable N*ATN/II-12588-PE “Apoyo ala Cancillería
en Perú en temas de estrategia de comunicación on-
line de la Institución”, fue suscrito el 11 de abril de 2011,
en la ciudad de Lima, República del Perú;

Que, es conveniente a los intereses del Perú la
ratificación del citado instrumento internacional;

Que, de conformidad con lo dispuesto por los artículos
57” y 118" inciso 11 de la Constitución Política del Perú y el

artículo 2* de la Ley N” 26647, que facultan al Presidente

de la República para celebrar y ratificar Tratados o adherir a
éstos sín el requisito de la aprobación previa del Congreso;

DECRETA:

Artículo 1?.- Ratificase el Convenio de Cooperación
Técnica No Reembolsable N” ATN/I-12588-PE “Apoyo
a la Cancillería en Perú en temas de estrategia de
comunicación on-line de la Institución”, suscrito el 11 de
abril de 2011, en la ciudad de Lima, República del Perú.

Artículo 2*.- Dése cuenta al Congreso de la República.

Dado en la Casa de Gobierno, en Lima, a los veinticuatro
días del mes de junio del año dos mil once.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

JOSÉ ANTONIO GARCÍA BELAÚNDE
Ministro de Relaciones Exteriores

658090-1

Ratifican el “Acuerdo sobre Transporte
Aéreo entre la República de Panamá y
la República del Perú”

DECRETO SUPREMO
N* 081-2011-RE

EL PRESIDENTE DE LA REPÚBLICA
CONSIDERANDO:

Que, el “Acuerdo sobre Transporte Aéreo entre
la República de Panamá y la pe del Perú”,
fue suscrito el 8 de septiembre de 2003, en la ciudad de
Lima, República del Perú y su Enmienda suscrita el 26 de
agosto de 2010 en la ciudad de Lima, República del Perú,
y aprobados por Resolución Legislativa N% 29708 de 14 de
Junio de 2011;

Que, es conveniente a los intereses del Perú la
ratificación del citado instrumento jurídico internacional;

Que, de conformidad con lo dispuesto por los artículos
56" y 118" de la Constitución Política del Perú y el artículo
2” de la Ley N* 26647;

DECRETA:

Artículo Único.- Ratifícase el “Acuerdo sobre
Transporte Aéreo entre la República de amá y la
República del Perú”, suscrito el 8 de septiembre de 2003,
en la ciudad de Lima, República del Perú y su Enmienda
suscrita el 26 de agosto de 2010 en la ciudad de Lima,
República del Perú, y aprobados por Resolución Legislativa
N* 29708 de 14 de junio de 2011

Dado en la Casa de Gobierno, en Lima, a los veinticuatro
días del mes de junio del año dos mil once.

ALAN GARCÍA PÉREZ
Presidente Constitucional de la República

JOSÉ ANTONIO GARCÍA BELAÚNDE
Ministro de Relaciones Exteriores

658090-2

Dan por terminadas funciones de
Cónsul Honorario del Perú en la ciudad
de David, provincia de Chiriqui,
República de Panamá

RESOLUCIÓN SUPREMA
N? 247-2011-RE

Lima, 24 de junio de 2011
VISTAS:

La Resolución Suprema N” 382/RE, de fecha 21 de
agosto de 1987, que nombró Cónsul Honorario del Perú

ANEXO III
JINZHAO MINING PERÚ S.A.

CONCESIONES MINERAS

ITEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 FELINO 010649708 1000
2 FELINO 10 010529508 200
3 FELINO 2 010528708 100
4 FELINO 3 010528808 800
5 FELINO 4 010528908 600
6 FELINO 5 010529008 1000
7 FELINO 6 010529108 1000
8 FELINO 7 010529208 600
9 FELINO 8 010529308 1000
10 FELINO 9 010529408 1000 |
1 KARINA 2010 010131810 1000
2 KARINA 2010-1 010146110 600
3 KARINA CINCO 010169710 1000
14 KARINA CUATRO 010169610 1000
15 KARINA DOS 010146010 1000
16 KARINA SEIS 010169810 1000
17 KARINA SIETE 010169910 700
18 KARINA TRES 010169510 1000
19 RETOZO 101 010226194 1000
20 RETOZO 102 010226294 1000
21 RETOZO 85 010224594 1000
22 RETOZO 86 010224694 1000
23 RETOZO 90 010225094 1000 |
24 RETOZO 91 010225194 1000
25 RETOZO 92 010225294 1000 |
26 RETOZO-50 010327993 1000

MINISTERIO DE ENERGÍA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la
Primera Adenda del Contrato de Inversión en Exploración que celebran el ESTADO
PERUANO, debidamente representado por el Director General de Minería, Ingeniero
Edgardo Elías Alva Bazán, identificado con Documento Nacional de Identidad N”
06984888, autorizado por el artículo 13” del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N” 082-2002-EF y modificatoria, con domicilio en Av. Las Artes Sur
N” 260, San Borja, Lima, a quien en adelante se denominará el ESTADO; y, de la otra
parte, la empresa JINZHAO MINING PERÚ S.A., con Registro Único de Contribuyente N*
20520694839, inscrita en la Partida N* 12260526 del Registro de Personas Jurídicas,
Zona Registral N” IX, Sede Lima, de la Superintendencia Nacional de los Registros
Públicos, con domicilio en Av. República de Colombia N* 791, Of. 604, San Isidro, Lima,
representada por el señor Yude Duan, identificado con Carné de Extranjería N*
000599371, según poder inscrito en el asiento C00005 de la antes referida partida
electrónica, en adelante EL INVERSIONISTA, en los términos siguientes:

PRIMERO: En la fecha, el Estado y el INVERSIONISTA han celebrado la Primera Adenda
al Contrato de Inversión en Exploración suscrito el 27 de julio de 2011, al amparo de lo
dispuesto en la Ley N” 27623 y su reglamento, aprobado por el Decreto Supremo N* 082-
2002-EF.

SEGUNDO: Por la presente, ambas partes convienen en elevar a escritura pública la
primera adenda al contrato referido en la cláusula precedente, la misma que se insertará,
conjuntamente con la Resolución Ministerial N* 046-2012-MEM/DM, publicada en el Diario
Oficial El Peruano con fecha 07 de febrero de 2012, que designa al Ingeniero Edgardo
Elías Alva Bazán como Director General de Minería.

Agregue usted, señor notario, las demás cláusulas de ley e inserte los documentos
referidos en la cláusula segunda.

Lima, 30 de marzo de 2012

JINZHAO MINING PERÚ S.A.

APODERADO
MINISTERIO DE ENERGÍA Y MINAS

PRIMERA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y JINZHAO MINING PERU S.A.

Conste por el presente documento la primera Adenda al Contrato de Inversión en
Exploración que celebran, de una parte, el ESTADO PERUANO, debidamente
representado por el Director General de Minería Ingeniero Edgardo Elías Alva Bazán,
identificado con Documento Nacional de Identidad N” 06984888, autorizado por el artículo
13” del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo
N” 082-2002-EF, a quien en adelante se denominará "EL ESTADO”; y, de la otra parte, la
empresa JINZHAO MINING PERU S.A. con RUC N” 20520694839, con domicilio en Av.
República de Colombia N* 791, Of. 604 San Isidro, Lima, representada por su Apoderado
señor Yude Duan, identificado con Carné de Extranjería N* 000599371, según poder
inscrito en el asiento CO0005 de la Partida N” 12260526 del Registro de Personas
Jurídicas de la Oficina Registral Lima, Zona Registral N* IX - Sede Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se
denominará “EL INVERSIONISTA”, en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El INVERSIONISTA y EL ESTADO suscribieron un Contrato de Inversión en Exploración
(en adelante EL CONTRATO) con fecha 27 de julio de 2011. En la Cláusula Tercera de
EL CONTRATO se señaló que la inversión asciende a US$ 1'968,000.00 (Un Millón
Novecientos Sesenta y Ocho Mil y 00/100 Dólares Americanos) debiendo efectuarse en un
plazo de seis (06) meses contados a partir del mes de julio 2011 hasta diciembre de 2011.

EL INVERSIONISTA, mediante escrito N* 2153322 de fecha 22 de diciembre de 2011,
solicitó que se apruebe la Modificación del Programa de Inversión en Exploración del
Contrato de Inversión en Exploración mencionado en el párrafo anterior.

Mediante Resolución N* 006-2012-MEM-DGM/CONT, de fecha 20 de marzo de 2012, se
aprobó la modificación del Programa de Inversión en Exploración de JINZHAO MINING
PERÚ S.A., que asciende a un total de US$ 9'471,893.00 (Nueve Millones Cuatrocientos
Setenta y Un Mil Ochocientos Noventa y Tres y 00/100 Dólares Norteamericanos) para el
periodo comprendido entre julio de 2011 y diciembre de 2011.

La relación de concesiones mineras así como la Lista de Bienes y Servicios indicadas en
EL CONTRATO se mantienen sin modificaciones.

MINISTERIO DE ENERGÍA Y MINAS

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer párrafo
del numeral 3.1 de la Cláusula Tercera, así como el Anexo | del Contrato de Inversión en
Exploración suscrito con fecha 27 de julio de 2011

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos: "Por medio del presente
contrato, EL INVERSIONISTA se compromete a ejecutar, a partir de la suscripción del
mismo, inversiones en exploración en las concesiones señaladas en la Cláusula Primera,
numeral 1.1 por un monto total de US$ 9'471,893.00 (Nueve Millones Cuatrocientos
Setenta y Un Mil Ochocientos Noventa y Tres y 00/100 Dólares Norteamericanos) para el
periodo comprendido entre julio de 2011 y diciembre de 2011”.

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones en exploración para el periodo comprendido entre julio de
2011 y diciembre de 2011 ascienden a un monto total de US$ 9'471,893.00 (Nueve
Millones Cuatrocientos Setenta y Un Mil Ochocientos Noventa y Tres y 00/100 Dólares
Norteamericanos) el mismo que se adjunta.

CLÁUSULA QUINTA: Salvaguarda

Las partes acuerdan que todas las demás cláusulas del Contrato de Inversión en
Exploración suscrito con fecha 27 de julio de 2011 se mantienen vigentes, en tanto no
:y contradigan lo dispuesto en la presente adenda

En señal de conformidad, las partes suscriben el presente documento en tres copias de
igual tenor, en Lima, a los 30 días del mes de marzo de 2012.

47 3%
Y 14 Ñ

EL INVERSIONISTA

Y),

6sttew6 | Lowo99Tr  [oseuoyr  |ascomwr  |seeoorr  |teszoez  [8Lsestt 1101
y
60Y'9z vEs'E s66'p Us 1009 E0E'9 OLD3A0Nd 130 SVINLIL 130 OAILVS3JO IVNOSYZA 130 NOIDYLNINWITY A OLN3IWIVIOTV 30 O IDIASAS|
» s A > o > si NOIY8O14X3 30 SIOVOIALLIV SV Vive
9 7 9
a Dres e ae cor sos st Los SOGINOA A SOINDIHIA “VISUNINOV 30 OB3IDNVNIS OLNJIAVONIYEV O Y3NO|
007'vy 625'L 6751 625'L £88'L 598'9 5989 OALLVSId0 IVNOSYId A SINOIDVIVISNI 30 VINYIDIA A OYOIÍN9IS 30 SONDIAYIS|
SOIONZINIVSLNO A 1VIS1SNANI AVANINDAS 30 SONDIANIS
00» 062 vL E
66L'8 SOLN3INVANVI 30 NOIDINYISNO) Y A NOIDVSO1HX3 30 SIOVOIALOV SV
'VaVd SOINYSI23N SOYISINIWIAS A SITVIVILVIN “OdINO3 'VIVVNINDVA “IVNOSY3d 30 J1NOASNVHL
z A % A 2 te A VWINIW NOIDVSO14X3 30 SIOVOIALOW SYA
yvor IZvEL
só nda REE 8 en Er preve [Y SOQVNILS3O SYIVOLIONY A S3TVIDIAS3 SODINDIL SOIONIS3 “VIHOLINSNOD “VIHOSISY 30 OIDIAYAS|
096'6yL 602'SEL 02518 ceozo LOL Bb PEOTAN veces,

'VWINIW NOIDVYO14X3 30 AYAIALOV YI Y SOIVININIA SODIAN3S SOMLO|
$90'LLv ELL'BS EE8'OST E3 975'L6 s6S'60r (913 'VN9DV 'SOT3NS 'SIIVIINIMN 30 SISIIYNV) OIWOLVHOBV1 30 SIAVSN3|
898'v0€'8 STE 99T £v8'8sv'T T8USOET 750'056 SLUSTUZ v8L'666 (VAISND43d O1O8) VS$3M38 NODVINDYIO 30 A VNLLNVINVIO NOIDVYOJYI8 30 SONDIANIS
Eco Ttara  [sc0sest  [o89coyT  |6rssoet  [8£2szboT  [|b£8bezz  |b8r666

'VUINIA NODVUO14X3 30 SINOIDVYIHO 30 SONIANIS
20 son vo .s [ = E
LOL SIIVAALDV
voz

(soue>uawy sasejog Uu3)
TTOZ 30 398/03/910 Y ONNF 30
NOIDVYO14X3 N3 SINOISYIANI 30 VAVIDONOYO

"v'S NYId DNININ OVHZNIF
1 Oxauy

